 148DECISIONS OF NATIONALLABOR RELATIONS BOARDEmerson Manufacturing Company,Inc.andUnitedIndustrialWorkers of North America, of theSeafarers International Union of North America,Atlantic,Gulf, Lakes and Inland Waters District,AFL-CIO. Case 4-CA-5865November 7, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYOn June 19, 1972, Administrative Law Judge 1Arthur Leff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, General Counsel filed ananswering brief, and Charging Party filed cross-exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Emerson Manufac-turing Company, Inc., Pennsauken, New Jersey, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Trial Examiner: This case, heard atPhiladelphia, Pennsylvania, on May 8, 1972, pursuant to acharge filed on February 23, 1972, by the above-namedUnion ("Union") against the above-named Company("Respondent") and a complaint issued on March 27,1972, presents the following question: Did the Respondentviolate Section 8(a)(5) and (1) of the National LaborRelations Act by refusing, on and after January 17, 1972,to bargain collectively with the Union as the exclusive1The appropriate unit is more specifically described in the complaint,and admitted in the answer, to be as follows:All production and maintenance employees employed by Respondentbargaining representative of its employees in the unit to bedescribed below?Upon the entire record in the case, my consideration ofthe briefs filed on June 5, 1972, by the General Counsel,the Union, and the Respondents, and from my observa-tions of the witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation, with itsprincipal place of business at Airport Industrial Park,Pennsauken, New Jersey, is engaged in the manufactureand sale of storm windows. During the past year, theRespondent sold and delivered to points outside the StateofNew Jersey goods valued in excess of $50,000. TheRespondent, as it admits, is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Chronology of EventsOn March 7, 1966, following a secret ballot election, theUnion was certified by the Board as the exclusivebargaining representative of the Respondent's productionand maintenance employees, a bargaining unit which Ifind is appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.' The unit isa small one. At the times material herein it contained 11employees.The Union, following its certification, enjoyed amicablerelationswith the Respondent for a period of about 6years. Two 3-year contracts were negotiated during thatperiod,each containing union-shop provisions in theconventional form. The later contract was for a termrunningfrom March 21, 1969, to March 20, 1972, with aprovision for annual renewals thereafter in the absence ofnotice by either party of contrary intent given 60 daysbefore the expiration date.On January 10, 1972, the Union by appropriate noticeinformed the Respondent that it desired to negotiate a newagreement to succeed the contract expiring March 20,1972. The Union did not then indicate the specific changesit desired to negotiate.About a week after receipt of the Union's notice-underdate of January 17, 1972, to be precise-the Respondent,over the signature of its president, Joseph F. Bovino,addresseda letter to the Union's New York Cityheadquarters, reading in relevant part as follows:This is to notify you that ... we do not intend torenew this contract for any additional period of time.... The reason for this action on our partstems fromour inability to shoulder this substantial financialatAirport Industrial Park, Colonial Lane, Pennsauken, New Jersey,excluding office, clerical, salaried, and professional employees, supervi-sors, and guards as defined in the Act.200 NLRB No. 33 EMERSON MANUFACTURING COMPANY,INC.149burden and is causing, serious complications concern-ing our financial structure.We do,however,intend at some future date to submitthisquestion of membership in the Union to ouremployees by secret ballot.If there are any questions concerning this matter, Iwould appreciate your contacting us immediately.Bovino testified that mention of a future election was madein his letter because"I felt that the Union did not have aclearmajority of these people and that these people .. .had a right to vote whether they wanted to continue withtheUnion or not." Asked why, then,he ascribed theRespondent's unwillingness to deal further with the Unionto financial considerations,Bovino testified,I told my[corporate attorney] my intentions and notbeing a labor lawyer he wrote the letter for me andthese were his words that he used and I felt that thesewords were appropriate since when you have a contractwith someone and you're going to alter the contractthat he would know the right thing to say and I wentalong with his context of the letter because he basicallygot in there what I asked for which was an election.Although not in a strong"liquid" position,added Bovino,the Respondent did not then have any financial problemwith the Union"from the standpoint of proposals and thattype of thing"because"the letter was written before I evengot the proposals."The Union'sNew York headquarters transmitted theRespondent's letter to John Fay, its assistant regionaldirector for the geographical area in which the Respon-dent'splant is located.Fay, in turn, communicated thecontents of the letter to Grover Browne, the Union'sbusiness agent who had serviced the bargaining unit since1966.Fay instructed Browne to ascertain from the unitemployees their desires for new contract terms and toproceed as he had done in the past in his dealings with theRespondent.On January 27, Browne called at the Respondent's plantand requested Naomi Hartley,the shop steward,to obtainthe employees'proposals for a new contract.A meeting,called by Hartley,was held for that purpose during theemployees'lunch hour that day. All employees thenpresent in the shop-almost all of those in the unit-at-tended the meeting and participated in the discussionrelating to contract demands.Later that same day,Browne and Hartley called onBovino to set up a date for an initial negotiating session. Ameeting date was agreed upon for February 11. OnFebruary 2,after the Union's contract proposals weredrawn up in written form,Browne and Hartley againcalled on Bovino and submitted to him a copy of theproposals.Neither at this time,nor on the earlier occasionwhen the February 11 meeting date was agreed upon, didBovino express any unwillingness to bargain,declare anydoubt of the Union'smajority status, or make any mentionof a desire for an election.However,several days after the submission to him of theUnion'scontractproposals,Bovino notifiedHartley,without telling her why, that he did not intend to keep theFebruary 11 meeting date that had been arranged. WhenBrowne telephoned Bovino for an explanation,Bovino toldhim that he saw no reason for a meeting as he could notafford the Union,did not want the Union,and did notthink that a majority of the employees wanted the Unioneither.This was the first time during the many years thatBrowne had dealt with Bovino that Bovino had indicatedto him any question about the employees'continued desirefor union representation.Bovino expressed his opinion thatthe employees did not want a Union simply in terms of hispersonal feelings.He did not then, or at any later time,state any basis for that opinion.Thereafter,theRespondent persisted in its refusal tobargain with the Union.On February 9, at Browne'srequest,Bovino met with him and Hartley at Bovino'soffice.Browne asked Bovino what he intended to do aboutthe contract proposals that had been submitted to him.Bovino said he intended to do nothing,reiterating what hehad previously told Browne on the telephone,that he couldnot afford the Union, did not want a union, and did notthink the employees wanted one either.On the followingday, Fay,theUnion's assistant regional director, askedBovino to come to his office to discuss the Respondent'srefusal to negotiate.Bovino accepted Fay's invitation, butat this meeting he simply restated in substance the positionthe Respondent had declared in its letter of January 17.On February 11, Bovino called at the Board's regionaloffice to discuss the"problem"he was having with theUnion.In the course of that discussion he informed thestaff attorney to whom he spoke that he wanted to petitionfor an election.He was informed that under the Board'sestablished procedures no representation petition could beaccepted during the 60-day insulated period preceding thecontract'sexpirationdate.Following his visit to theBoard'soffice,Bovino,as appears from his testimony,advised his employees that he was not "working"on a newcontract because he wanted them to have the privilege ofan election.At the same time he informed them of what hehad learned at the Board's regional office and distributedto them literature he had obtained at the Board's officerelating to the Board's rules and procedures governingrepresentation elections in its various forms. There isnothing,however,in Bovino's testimony, or in other recordevidence,to indicate that the employees manifested anysupport for the position Bovino was taking assertedly intheir behalf;such testimony as does bear on that point is tothe contrary.2On March 22, the Respondent filed an"RM" petition,docketed as Case 4-RM-776, for an election to determinewhether the unit employees desired continued representa-tion by the Union.The petition was not accompanied byany evidence to indicate that the Respondent hadreasonable grounds for believing that the Union had lostitsmajority status since certification.3Prior to the filing ofthe petition,theUnion,on February 23, had filed itscharge in the instant proceeding alleging that the Respon-dent had unlawfully refused to bargain with it sinceJanuary 17, 1972. On March 29,the Regional Directornotified the Respondent that in view of the issuance, on2Thus, Hartley testified that none of the employees wanted to workwhen the contract expired on March20, 1972, butonly remained on the jobon the advice of union counsel.3 See U.S.Gypsum Co.,157 NLRB 655. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 27, of the complaint herein, based in part on hisinvestigativedetermination that no genuine questionconcerning representation existed, he was dismissing theRespondent's petition in Case 4-RM-776. On appeal, theBoard upheld the Regional Director's action, ruling thatthe dismissal of the petition was warranted because of thepending 8(a)(5) complaint.B.The Contentions of the PartiesThe Respondent concedes that it refused to bargain withtheUnion since January 17, 1972, as alleged in thecomplaint, but it disputes that the Union at that time, or atany time thereafter, occupied the status of a majontyrepresentative entitled to recognition for the purposes ofnegotiating a new contract. It contends, moreover, that itsrefusal to bargain, though initially expressed in its letter ofJanuary 17 to have been motivated by financial considera-tions-a reason which it now admits is insufficient inlaw-was in reality predicated on a good-faith doubt of theUnion's continued majority, a doubt which, it says, it wasentitled to have resolved via an election before beingcompelled to deal further with the Union. The GeneralCounsel and the Charging Party, on the other hand, rely onthe presumption of continuing majority flowing from the1966 certification as establishing the Union's majontystatus at the times relevant herein. They dispute that doubtof the Union's majonty was a true reason for theRespondent's refusal to bargain. But they assert that evenif it was, this would still notjustify in law the Respondent'srefusalbecause the asserted doubt was, at most, asubjective one, and not one reasonably grounded onobjective considerations. The Charging Party, but not theGeneral Counsel, contends additionally that the Respon-dent, having failed expressly to assert a doubt of majorityprior to the 60-day insulated period preceding theexpirationdate of the 1969-72 contract, or to havechallenged the Union's majority status by an appropriaterepresentation petition within the 60-90 day open periodpreceding that expiration date, did not raise a timelyobjection to the Union's majority status under the Board'scontract-bar rules, and that for that reason, without more,its refusal to bargain with the Union within the insulatedperiod should be founda per seviolation of the Act.C.The Applicable PrinciplesThe principles of law applicable to theissuesin this caseare well settled. They were restated inLaystrom Manufac-turing Co.,151 NLRB 1482, 1483, as follows:Absent unusual circumstances, there is an irrebutablepresumption that the majority status of a certifiedunion continues for 1 year from the date of certifica-tion.After the first year the certificate still creates a4Althoughthe court denied enforcementin theLaystromcase(359 F 2d799 (C A 7)),the Board in subsequent cases has continued to adhere to theprinciples theredeclaredTheseprinciples have generally met with theapproval ofother circuit courts of appeal that have had occasion to pass onthe question See, e g,N LR B v Gulfmont HotelCo, 362 F 2d 588 (C A5),N L RB vRushEquipmentCo,407 F 2d 1098 (C A4),TerrellMachineCo vNLRB , 427 F 2d 1088 (C A 4), cert denied 398 U S 929,N L R Bv Little RockDowntowner,414 F 2d 1084 (C A 8)5SeeBarringtonPlaza,185 NLRB No 132, and cases there cited Aspresumption of majority status, but the presumption isnormally rebuttable by an affirmative showing that theUnion no longer commands a majority. Moreover,where the certificate is a year or more old an employermay withhold further bargaining without violating theAct and insist that the union re-establish its statutoryrepresentative status if, but only if, he in good faith hasa reasonable doubt of the union's continuing majority.A showing of such doubt, however, requires more thanan employer's mere assertion of it and more than proofof the employer's subjective frame of mind. Theassertionmust be supported by objective considera-tions.The applicable test as defined in theCelanesecase [95 NLRB 664], is whether or not the objectivefacts furnish a "reasonable basis" for the asserteddoubt, or, put another way, whether or not there are"some reasonable grounds for believing the union haslost its majonty status since its certification."4The Board applies the same standards in situationswhere the presumption of continuing majority status arisesfrom a bargaining history which has not been initiallyfounded, as in the instant case, on a Board certification.5In situations involving incumbent union representatives,the Board also applies a like test in determining whether aquestion concerning representation exists warranting theprocessing of an RM petition .6 The requirement ofdemonstrable and reasonably based grounds for challeng-ing an incumbent union's presumed continued majontystatus at the end of a contract term is designed toeffectuate statutory policy of promoting stability in acollective-bargaining relationship without foreclosing em-ployees' freedom of choice.? Quite clearly, it would only bedisruptive of stable and uninterrupted bargaining relation-ships to allow employers at their option, and without goodreason therefor, to put unions to the burden and expense ofgoing through an election campaign at the end of eachcontract term to reestablish their majonty status as acondition to the negotiation of a new contract.8With these legal principles in mind, I now turn toconsider whether on the facts of this case, the Respondentwas justified in announcing to the Union, on January 17,1972, its intent not to negotiate a new agreement, and inthereafter refusing to bargain with the Union.D.Additional Findings, Analysis and ConclusionsThe initial question to be considered is whether therecord as a whole supports a finding that doubt of theUnion's continued majority was the real reason for theRespondent's refusal to bargain. I am by no meanssatisfied that it does. No such doubt was expressed by theRespondent in its letter of January 17, wherein it firstdeclared its intention not to negotiate a new contract withthe Union. The only reason there given for the position thepointed out in the cited case, even in the absence of a certification, theexistence of a prior contract, lawful on its face, raises a dual presumption,that the Union had majority status when the contract was executed, andthat the majority continued at least through the life of the contract6 SeeUnited States Gypsum Co,157 NLRB 6527TerrellMachine Co,173 NLRB 1480, enfd. 427 F 2d 1084 (C A 4),Celanese Corporation of America,95 NLRB 664, 671-28 SeeUnited StatesGypsumCo, supra,655 EMERSONMANUFACTURING COMPANY, INC.151Respondent was taking was "our inability to shoulder thissubstantial financial burden . . .," a reason which theRespondent now concedes could provide no lawfuljustification for refusing to negotiate. Although the letteralso expressed an intent at some undesignated "futuredate" to submit to an election the question of theemployees' desire for "membership" in the Union, this wasnot stated as a reason for withholding bargaining. Nor, inthe context of the letter as a whole, may it reasonably readas implying that the Respondent, notwithstanding itsspecifically expressed financial reason for not wanting todeal further with the Union, would nevertheless still bewilling to bargain for a new contract if the Unionreestablished its majority status in an election. Bovino'stestimony that the financial reason he stated in the letterwas not his' actual reason for refusing to bargain, but wasrather one improvised by his corporate attorney who wasunskilled in labor law, does not appear plausible, particu-larlywhen one considers that Bovino himself in his latercontacts with union representatives repeatedly stressed theRespondent's financial position as a primary reason for hisunwillingness to deal further with the Union. It is true thatin these later contracts with union representatives-morethan 3 weeks after the letter was written-Bovino did statethat he was refusing to bargain, not only because he didnot want the Union and could not afford the Union-theseessentially were the reasons stated in the letter-but alsobecause lie did not think the employees wanted the Union.But the belated addition of that reason, when considered incontext with the other reasons given, strongly suggests thatitwas thrown in as a make-weight and did not reflect theactual reason for the stance the Respondent was taking.In any event, even if the record were found to supportthe Respondent's contention that the Respondent's unwill-ingness to deal further with the Union was rooted in adoubt of majority, this alone would not bring theRespondent home free. It would only lead to the nextquestion, now to be considered, whether the Respondenthas sufficientlydemonstrated on this record that itsasserted doubt of a majority was reasonably based onobjective considerations.To support its claim of a reasonable basis for doubt, theRespondent relies largely on the employee turnover thatoccurred during the 6-year period intervening between theUnion'sMarch 1966 certification and the January 1972refusal to bargain.9 The Board has consistently held,however, that employee turnover is not alone enough toprovide a reasonable basis for concluding that a union haslost its majority status.10 As the Board stated inLaystront,As to this, the record shows that of the 11 employees on theRespondint's payroll at the time of its refusal to bargain, only two had beenemployed at the time the 1966 election was held. However, it also shows that6 of the 10 employees who were working for the Respondent when the1969-72 contract' was negotiated were still with the Respondent in January1972.1o See;e:g.,Laystrom Mfg. Co., supra, Massey-Ferguson, Inc.,184 NLRBNo 106. And see, also,N L R B v. Little Rock Downtowner, Inc., supra,andcourt casesthere cited.11Bovrng was wrong in his speculation about Rodriguez.Rodriguez, acredible witness, testified that he was not a member of the Torres group thatdrove to work and lunched together.Bovines testimony concerning what Torres told him is in some respectsconfusing and contradictory. Thus, Bovmo's testimony on direct examina-tion reflects that Torres specifically mentioned his "cronies" in describing"new employees will be presumed to support a union in thesame ratio as those whom they replaced." In the instantcase, the Respondent has not shown anything unusualabout the Respondent's hiring practices, or the presence ofany other special circumstances, that would serve to negateor rebut the normal presumption.The only other "objective considerations" to whichBovino pointed in his testimony as supplying a reasonablebasis for doubt were the following:(a)One employee, Daniel Tones,on oneoccasion, inDecember 1971 or January 1972, came to him and said, "Ifyou want to get rid of the Union, we're with you." Tonesin that statement to Bovino did not specify to whom else, ifanyone, he was referring by his use of "were." But Bovino,according to his testimony, assumed from Tones' use ofthe plural pronoun that Tones must have been speaking,not only for himself, but also for employees AudelizMendez and Manolin Perez, and possibly also-Bovinowas not sure-for Henry Rodriguez, because they com-posed a closely knit ethnic group who always lunchedtogether and drove in thesamecarpool.ll Bovino admittedthat of the 11 employees in the bargaining unit at the timeof the Respondent's refusal to bargain, Torres was theonlyone who had ever indicated to him directly that he did notwant the Union. And, except as it may be implied fromwhat Tones told Bovino, there is nothing in the record toshow that Bovinoindirectlyever acquired any specificintelligence of this kind relating to any other employees inthe unit. Bovino did testify at one point that at the time ofthe refusal to bargain he was "certain" that "3 or 4" of theunit employees did not want the Union. But, as histestimonymakes clear, his "certainty" was foundedentirely on Tones' statement to him mentioned above, astatement which at best is ambiguous, and is certainly lessthan reliable in its revelation of the attitude toward theUnion of anyone but Torres himself.12 In any event abelief that 3 or 4 in a unit of 11 did not want the Union isscarcely enough to support a reasonable doubt of majority.(b)As a further reason for doubting the Union'smajority, Bovino, according to his testimony, relied on thefact that employees complained to him about the deduc-tion of dues when their paychecks were handed out. Thesweep of Bovino's testimony to this effect was narrowedwhen, asked specifically to identify those in the unit inJanuary 1972 who had complained, he was able to nameonly three-Daniel Tones and Henry Rodriguez, whohave already been referred to, and Nettie Sullivan.Bovino's testimony as to Torres stands undenied. Rodri-guez, whom I credit, testified that he spoke to Bovino' onlywhomhe was speakingfor.On cross,Bovino testifiedat one point thatTorres "named"the other employees included in the pronoun "we", atanother point he testified that Torresdid not. Bovmo's final version wasthat therewas no specific identification of the others; that Torres simply putit in termsof "We're with you," and that fromthisBovino inferred thatTorres must havebeen referringto thepeople he customarilyhad lunchwith. The finding I havemade is based on this last version.12The unreliabilityof Torres'statement in this respectis verified by thefact that bothRodriguez and Perez,as rebuttal witnessesfor the GeneralCounsel,deniedthat they had ever told Torres that theywere dissatisfiedwiththe Union.Perez' testimony also revealsthat Torres' opposition to theUnion was attributableto his religious sect, a fact of which Bovmopresumablywas aware.Perez'testimonyfurther indicatesthatMendez alsobelonged tothat religious sect. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDonce about this subject-when he returned to work for theRespondent a second time after having earlier left theRespondent's employ. No complaint was involved, only aninquiry whether he would again have to pay an initiationfee under the union-security provision of the contract.Nettie Sullivan testified credibly that she had complainedto Bovmo about a dues deduction on only one occasion.This was when the Respondent had, or so she thought,deducted dues three payroll periods in a row, althoughdues were supposed to be taken out only once a month.Both Rodriguez and Sullivan admitted that in casualconversations with employees they had at times engaged inthe customary form of griping about payroll deductions.Their griping, however, was not limited to dues, butcovered all payroll deductions, including deductions forsocial security and income taxes, which served to reducethe gross amount of their wages. It has been held thatfailure of employees to pay dues to a union is not theequivalent of showing lack of union support 13 Certainly,griping of the kind engaged in by Rodriguez and Sullivanprovides an even less reasonable basis for concluding thatemployees no longer desire union representation.(c)As an additional ground for doubting the Union'smajority, Bovino referred in his testimony to a number ofemployees who had been members of the Union duringearlier periods of their employment, but who upon theirreturn to the Respondent's employ had been reluctant topay union dues, one of whom the Respondent had beenobliged to discharge for that reason. Bovino identifiedthose in this category as Darnel Torres, Francis (notNettie) Sullivan,Alphonso Torres and Bonnie Haynes.Except for Daniel Tones, none of those named was in theRespondent's employ at the time of its refusal to bargain;the last to leave, Bonnie Haynes, having been terminatedon September 16, 1971. This item manifestly hasdeminimussignificance as an objective consideration reflect-ing on the majority sentiment for continued representationby the Union at the times material herein.(d)As a final item of "objective considerations," theRespondent's brief, not Bovino's testimony, stresses thatamong the 11 employees in the bargaining unit at timesherematerial therewere a substantial number who,according to company records, did not join the Union(submit checkoff authorizations?) within the first 31 daysof their employment, as required by the contract's union-security provision. The brief names eight such employees.14Reference to the Respondent's own exhibit shows that asto three of the eight, the Respondent is mistaken. They didjoin (submit checkoff authorizations?) within 31 days. Twoof the others did so on the 32nd day following thebeginning of their employment. There was an appreciable13 SeeTerrellMachine Co. v N L.R. B.,427 F 2d1088, 1090(C A. 4),cert. denied 398 U S. 929, where the Court said:A showing that less than a majority of the employees in the bargainingunitwere members of the Union or paid union dues [is] not theequivalentof showing lack of union supportManifestly-manyemployees are content neither to join the unionnor to give it financialsupport but to enjoy the benefits of its representation. Nonetheless, theunionmay enjoy their support, and they maydesire continuedrepresentation by itAccord,N L.RB. v. Gulfmont Hotel,362 F.2d 588, 592 (C A. 5).14 It inadvertently omits the name of Daniel Torres whoalso shouldhave been included.overdue delay, ranging from 11 to 20 days, with respect toonly three of them. There is no evidence in the record toexplain the delay. It might have been attributable to anynumber of reasons besides unwillingness of the employeesto be represented by the Union, such as, for example,absences of the employees from work, delays by the unionrepresentatives in submitting cards to the employees forsignature or in filing signed cards with the Respondent, etc.The Respondent makes no claim that it was in possessionof any information indicating that the delays wereconnected in any way with an unwillingness to join theUnion. Nor did Torres in his testimony expressly assertthat he took this specific item into account in shaping hisasserted doubt of majority. For the reasons stated, I canattach no significant weight to this item in assessing theissueat hand.Taking into account all the "objective considerations" onwhich the Respondentrelies,Iam persuaded, and find,that they are insufficient to demonstrate that the Respon-dent had reasonable grounds for believing that the Unionno longer commanded majority employee support at thetime of its refusal to bargain. This, coupled with the factthat the Respondent made clear when it refused to bargainthat it did not want to deal further with the Union andinitially explained its refusal on a ground unrelated to theUnion's continued majority, leads me to the conclusionthat the Respondent's asserted doubt of majority was not,under the applicable principles stated above, a reasonablybased good-faith doubt, justifying its refusal to bargann.15Accordingly, I find, as more fully alleged in thecomplaint, that the Union at all times material herein was,and now is, the exclusive representative by virtue ofSection 9(a) of the Act of the Respondent's employees inthe appropriate unit described in footnote 1, above, andthat the Respondent, by its refusal to bargain with theUnion on January 17, 1972, and thereafter, violatedSection 8(a)(5) and (1) of theAct, therebyengaging inunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.IV.THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices proscribed by Section 8(a)(5) and (1) of theAct, it will be recommended that it be requiredto ceaseand desist therefrom and take certain affirmative actionwhich I find necessary to effectuate the policies of the Act.Having found that the Respondent unlawfully refused tobargainwith the Union as the exclusive bargainingrepresentative of the employees in the appropriate unitdescribed in footnote 1, above,I shallrecommend that it15 1 find no meet in the Respondent'scontention,made at oralargument,that theseprinciplesare notproperly applicableto this casebecause of the absenceof any showing of independentunfair labor practicesby theRespondent.See, e.g.,Maywood Packing Co.,181 NLRB 778, 781;KentuckyNews, 165 NLRB 777,Palmer Asbestos & Rubber Co.,160 NLRB723;Laystrom Mfg Co.,151 NLRB 1482Because ofthe result I reach on othergrounds, Ifind it unnecessary forpurposesof decision in this case to consider or pass upon the merits of theCharging Party's contentionthat theRespondent's refusal to bargain shouldbe foundaperse violationbecause of its failure to raise atimely objectionto the Union's majoritystatus undercontractbar rules. EMERSON MANUFACTURING COMPANY, INC.153be ordered to do so, upon request, and, if agreement isreached, to embody the agreement in a signed contract.16Upon the foregoing findings of fact and conclusions, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:17ORDERThe Respondent, Emerson Manufacturing Company,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Failing or refusing to bargain collectively concerningrates of pay, wages, hours of employment, or other termsand conditions of employment, with United IndustrialWorkers of North America, of the Seafarers InternationalUnion of North America, Atlantic, Gulf, Lakes and InlandWaters District, AFL-CIO, as the exclusive representativeof its employees in the following appropriate unit:All production and maintenance employees employedby the Respondent at Airport Industrial Park, ColonialLane,Pennsauken,New Jersey, excluding office,clerical, salaried, and professional employees, supervi-sors, and guards as defined in the Act.(b) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action, found neces-sary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofthe employees in the above-described appropriate unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if anunderstanding is reached, embody such understanding in awritten signed agreement.(b) Post at its plant at Airport Industrial Park, Pennsauk-en,New Jersey, copies of the attached notice marked"Appendix." 18 Copies of said notice, on forms provided bythe Regional Director for Region 4, after being duly signedby the Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, in writing,within 20 days from the date of the receipt of this Decision,,what steps the Respondent has taken to comply herewith.1916The Union in itsbrieftome has specifically requested that theremedial order include a provision requiring the Respondent to maintainthe contract dated March 21, 1972, in full force and effect untilsuch time asthe Respondent complies in good faith with its bargaining obligations, andthat the Respondent also be directed to make retroactive payment of health,welfare, and pension plan contributions from the date of the expiration ofthe contract until such time as the Respondent comphes with its bargainingobligations.Although this issue was neither raised nor litigated at thehearing in this proceedmg, it does appear from certain testimony of Bovinothat a controversy, which is the subject of civil litigation, now exists betweenthe Union and the Respondent as to whether the Respondent was requiredunder the terms of its aforesaid contract to make contributions to theUnion's pension plan. Moreover, certain provisions of the contract, such asitsunion-security provisions, cannot under the law survive the contract'stermination. For these reasons, among others, I shall not include in therecommendedorder theaffirmative requirementsspecificallyrequested bytheUnion.The breadthof the cease-and-desistprovisionsofmyrecommendedorder is such,of course,as to encompass within itsproscription any unlawfulunilateral changesby theRespondent concerningterms and conditionsof employment of the employeesin the bargainingunit.17 In the eventno exceptionsare filed asprovided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,and recommended Order hereinshall, as provided inSection102.48 of theRules and Regulations,be adopted by theBoard andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemedwaivedfor all purposes.is In the eventthat theBoard'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of theNationalLaborRelations Board" shallbe changed to read"Posted pursuant to a Judgmentof the United States Court of Appealsenforcingan Order of the National LaborRelations Board "19 In the eventthat thisrecommendedOrder is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read."Notify theRegionalDirectorfor Region4, in writing, within 20 days fromthe date ofthisOrder, whatsteps the Respondent has takento complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL bargain collectively, upon request, withUnited IndustrialWorkers of North America, of theSeafarers InternationalUnion of North America,Atlantic,Gulf,Lakes and Inland Waters District,AFL-CIO, as the exclusive representative of all ouremployees in the bargaining unit described below, withrespect to rates of pay, wages, hours of employment,and othertermsand conditions of employment, and, ifan understanding is reached, embody such understand-ing in a signed agreement. The bargaining unit is:Allproductionandmaintenance employeesemployed by us at Airport Industrial Park,Colonial Lane, Pennsauken, New Jersey, exclud-ing office, clerical, salaried, and professionalemployees, supervisors, and guards as defined inthe Act.WE WILL NOT by failing or refusing to bargain withthe aforesaid labor organization as required above, orin any like or related manner, interfere with, restrain, orcoerce our employeesin the exerciseof their right toself-organization,to form, join, or assist any labororganization, to bargain through representatives oftheir own choice, and to engage in other concertedactivitiesfor the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities except to the extent permitted bySection 8(a)(3) of the Act.EMERSON MANUFACTURINGCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysdirected to the Board's Office, 1700 Bankers Securitiesfrom the date of posting and must not be altered,defaced,Building,Walnut & Juniper Streets, Philadelphia, Pennsyl-or covered by any other material.Any questions concern-vania 19107, Telephone 215-597-7601.ing this notice or compliance with its provisions may be